          Case 2:20-cr-00043-RGD-DEM Document 8 Filed 06/25/20 Page 1 of 1 PageID# 19
CRWC'^ AO 470 (Rev. 12/OJ) Order of Temporary Detention




                                     United States District Court
                  EASTERN                                             District of                                  VIRGINIA



                   UNITED STATES OF AMERICA



                                                                            ORDER OF TEMPORARY DETENTION

                                                                              PENDING HEARING PURSUANT TO

                                    V.                                                    BAIL REFORM ACT


                  STEPHEN LEE SALVER,
                                                                            Case No.2:20cr43

                               Defendant




         Upon motion of the                                                            United States

detention hearing is set for June 26, 2020                                       at        3:00 p.m.
                                                      Date                                                      Time

before                                                  United States Magistrate J udee Douglas E. Miller
                                                            Nnw£f ofJudicial Officer
                                                                 Norfolk. Virginia
                                                          Location ofJudicial Officer


Pending this hearing, the defendant shall be held in custody by (the United States marshal)

                                                            Other Custodial Official
                                                                                            Douglas E. MiilerJ
Date:         June 24^12020                                                                 United States Magistrate Judge
                                                                                                          Judge
     if not held immediately upon defendant's first appearance, the hearing may be continued for up to three days upon motion of the Government,
or up to five days upon motion of the defendant. 18 U.S.C. § 3I42(0(2)<
     A hearing is required whenever the conditions set forth in 18 U.S.C.§ 3142(f) are present. Subsection (I)sets forth the grounds that may be
asserted only by the attorney for the Government; subsection (2)states that a hearing is mandated upon the motion ofthe attorney for the
Government or upon the judicial officer's own motion if there is a serious risk that the defendant(a) will flee or(b) will obstruct or attempt to
obstruct justice, or threaten, injure, or intimidate,or attempt to threaten,injure, or intimidate a prospective witness or juror.
